 

Exhibit 10.2

 

SUBSCRIPTION FOR COMMON SHARES

 

TO: Acerus Pharmaceuticals Corporation (the “Corporation”)

The undersigned (hereinafter referred to as the “Subscriber”) hereby irrevocably
subscribes for and agrees to purchase from the Corporation the number of common
shares of the Corporation (the “Common Shares”) set forth below for the
aggregate subscription price set forth below, representing a subscription price
of Cdn.$0.207 per Common Share, upon and subject to the terms and conditions set
forth in this Subscription Agreement (including, for greater certainty, Section
5), including the attached “Terms and Conditions of Subscription” (including,
without limitation, the representations, warranties and covenants set forth in
the applicable schedules attached hereto). The Subscriber further agrees,
without limitation, that the Corporation may rely upon the Subscriber’s
representations, warranties and covenants contained in this Subscription
Agreement. In addition to this face page, the Subscriber must also complete all
applicable schedules attached hereto.

 

SUBSCRIPTION AND SUBSCRIBER INFORMATION

Please print all information (other than signatures), as applicable, in the
space provided below.

  (Name of Subscriber)

 

Account Reference (if applicable):   

 

By:  

 

  (Official Capacity or Title – if the Subscriber is not an individual)    
(Name of individual whose signature appears above if different than the name of
the Subscriber printed above.)     (Subscriber’s Principal Address, including
Province/State and Postal/ZIP Code)         (Telephone Number)     (E-mail
Address)



 

Account Registration Information:     (Name)     (Account Reference, if
applicable)     (Address, including Postal Code)



 

Number and kind of securities of the Corporation currently held (directly or
indirectly, beneficially owned or controlled), if any:        



Number of Common Shares: 12,245,411 x Cdn.$0.207   =   Aggregate Subscription
Price:Cdn.$2,534,800   



 

Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as agent or trustee for
accounts fully managed by it:         (Name of Disclosed Principal)        
(Disclosed  Principal’s Residential Address including Province/State and
Postal/ZIP Code)       (Disclosed Principal’s Telephone Number)



 

Delivery Instructions as set forth below:   ¨  Same address as account
registration, or     (Name)       (Account Reference, if applicable)      
(Address including Province/State and Postal/ZIP Code)       (Contact Name)



 

Is the Subscriber an insider of the Corporation?          ¨ Yes ¨ No

Is the Subscriber a registrant of the Corporation?       ¨ Yes ¨ No

(“Insider” includes: (a) a director or an officer of the Corporation; (b) a
director or an officer of a person that is itself an insider or a subsidiary of
the Corporation; or (c) a person that has (i) beneficial ownership of, or
control or direction over, directly or indirectly, or (ii) a combination of
beneficial ownership of, and control or direction over, directly or indirectly,
securities of the Corporation carrying more than 10% of the voting rights
attached to all outstanding voting securities.

 

“Registrant” means a person registered or required to be registered under the
Securities Act (British Columbia), including a dealer, adviser or investment
fund manager.)

 

 

 

 

ACCEPTANCE

 

The Corporation hereby accepts the subscription as set forth above on the terms
and conditions contained in this Subscription Agreement.

 

Dated as of the ____ day of ______________________, 2016.

 

  Acerus Pharmaceuticals Corporation       By:       Authorized Signing Officer

 

 

 

 

ACERUS Pharmaceuticals Corporation

 

subscription FOR common shares

 

Instructions

 

PLEASE MAKE SURE THAT YOUR SUBSCRIPTION INCLUDES:

 

1.A completed and signed copy of the face page of this Subscription Agreement.

 

2.Payment by certified cheque, money order, bank draft or other acceptable means
in the amount of the Aggregate Subscription Price payable to “Acerus
Pharmaceuticals Corporation”.

 

3.A completed and signed copy of the United States Subscribers Representation
Letter attached hereto as Schedule A.

 

 

 

 

TERMS AND CONDITIONS OF SUBSCRIPTION

 

COMMON SHARES OF ACERUS Pharmaceuticals Corporation

 

1.             Definitions. In this Subscription Agreement:

 

(a)“Aggregate Subscription Price” means the aggregate dollar amount of the
subscription under this Subscription Agreement as set out on the face page
hereof;

 

(b)“business day” means a day other than a Saturday, Sunday or any other day on
which the principal chartered banks located in Toronto, Ontario are not open for
business;

 

(c)“Canadian Securities Laws” means, as applicable, the securities laws and
regulations in each of the Canadian Offering Jurisdictions, all written
instruments, rules and orders having the force of law of the securities
regulators or regulatory authorities in each of the Canadian Offering
Jurisdictions and the rules of the TSX;

 

(d)“Closing” has the meaning ascribed to such term in Section 4;

 

(e)“Closing Date” means April 28, 2016 or such other date as the Corporation and
the Subscriber may agree;

 

(f)“Closing Time” means no later than 12:00 p.m. (Toronto time) on the Closing
Date or such other time as the Corporation and the Subscriber may agree;

 

(g)“Common Shares” means common shares in the capital of the Corporation;

 

(h)“Corporation” means Acerus Pharmaceuticals Corporation, a corporation
existing under the Business Corporations Act (Ontario) and includes any
successor corporation;

 

(i)“Disclosed Principal” has the meaning ascribed to such term on the face page
of this Subscription Agreement;

 

(j)“Offering” means the offering of 12,245,411 Common Shares pursuant to this
Subscription Agreement (subject to the terms and conditions of this Agreement,
including, for greater certainty Section 5);

 

(k)“PCMLTFA” has the meaning ascribed to such term in clause 6(v);

 

(l)“person” means any individual (whether acting as an executor, trustee,
administrator, legal representative or otherwise), corporation, firm,
partnership, sole proprietorship, syndicate, joint venture, trustee, trust,
fund, unincorporated organization or association, a government or an agency or
political subdivision thereof and every other form of legal or business entity
of whatsoever nature or kind, and pronouns have a similar extended meaning;

 

(m)“Regulation D” means Regulation D under the U.S. Securities Act;

 

(n)“Regulation S” means Regulation S under the U.S. Securities Act;

 

(o)“Securities Laws” means, collectively, the Canadian Securities Laws and the
U.S. Securities Laws;

 

(p)“Subscriber” means the subscriber for Common Shares as set out on the face
page of this Subscription Agreement and includes, as applicable, the Disclosed
Principal unless the context otherwise requires;

 



 - 2 - 

 

 

(q)“Subscription Agreement” means this subscription agreement (including all
schedules hereto) and any instrument amending this Subscription Agreement;
“hereof”, “hereto”, “hereunder”, “herein” and similar expressions mean and refer
to this Subscription Agreement and not to a particular Section or clause; and
the expression “Section” or “clause” followed by a number or letter means and
refers to the specified Section or clause of this Subscription Agreement;

 

(r)“TSX” means the Toronto Stock Exchange;

 

(s)“TSX Approval” means the conditional acceptance for listing of the Common
Shares on the TSX, subject to standard post-closing listing conditions;

 

(t)“United States” means the United States of America, its territories and
possessions, any State of the United States and the District of Columbia;

 

(u)“U.S. Accredited Investor” means an institutional “accredited investor” who
satisfies one or more of the criteria of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the U.S. Securities Act;

 

(v)“U.S. Person” means a “U.S. person” as defined in Rule 902(k) of Regulation
S;

 

(w)“U.S. Securities Act” means the United States Securities Act of 1933, as
amended; and

 

(x)“U.S. Securities Laws” means, as applicable, the U.S. Securities Act, the
United States Exchange Act of 1934, as amended, and all rules and regulations
promulgated thereunder and the applicable securities (“blue sky”) laws of the
states of the United States.

 

For greater certainty, the parties hereby acknowledge and agree that, if the
Subscriber is acting as agent or trustee on behalf of a Disclosed Principal, the
words “Subscriber”, “it” and “its”, whenever used in relation to
representations, warranties, acknowledgements, covenants or indemnities
(including in Sections 7 to 13) mean the Subscriber and, unless the context
otherwise requires, the Disclosed Principal.

 

2.             Subscription. The Subscriber hereby confirms its irrevocable
subscription for the Common Shares from the Corporation, on and subject to the
terms and conditions set out in this Subscription Agreement, for the Aggregate
Subscription Price which is payable as described herein. The Subscriber
acknowledges (on its own behalf and, if applicable, on behalf of each Disclosed
Principal) that upon acceptance by the Corporation of this Subscription
Agreement, this Subscription Agreement will constitute a binding obligation of
the Subscriber (including, if applicable, each Disclosed Principal) subject to
the terms and conditions contained herein.

 

3.             Partial Acceptance or Rejection of Subscription. The Corporation
may, in its absolute discretion, accept or reject the Subscriber’s subscription
for Common Shares as set forth in this Subscription Agreement, in whole or in
part, and the Corporation reserves the right to allot to the Subscriber less
than the amount of Common Shares subscribed for under this Subscription
Agreement. The Subscriber acknowledges and agrees that the acceptance of this
Subscription Agreement will be conditional upon, among other things, the sale of
the Common Shares to the Subscriber being exempt from any prospectus requirement
or requirement to deliver an offering memorandum pursuant to Securities Laws and
the equivalent provisions of securities laws of any other applicable
jurisdiction and, to the extent possible, the Subscriber agrees to furnish the
Corporation with all information that is reasonably necessary to confirm same.

 

If this Subscription Agreement is rejected in whole, any certified cheque, money
order, bank draft or other form of payment delivered by the Subscriber to the
Corporation on account of the Aggregate Subscription Price for the Common Shares
subscribed for will be promptly returned to the Subscriber without any interest
paid on such amount. If this Subscription Agreement is accepted only in part,
payment representing the amount by which the payment delivered by the Subscriber
exceeds the subscription price of the number of Common Shares sold to the
Subscriber pursuant to a partial acceptance of this Subscription Agreement will
be promptly delivered to the Subscriber without any interest paid on such
amount.

 



 - 3 - 

 

 

4.             Closing. Delivery and sale of the Common Shares and payment of
the Aggregate Subscription Price will be completed concurrently (the “Closing”)
at the offices of counsel to the Corporation at the Closing Time or at such
other time and place as the Corporation and the Subscriber may agree. If, prior
to the Closing Time, the terms and conditions contained in this Subscription
Agreement have been complied with to the satisfaction of the Subscriber, or
waived by the Subscriber, the Subscriber shall deliver to the Corporation
payment of the Aggregate Subscription Price for all of the Common Shares sold
pursuant to this Subscription Agreement against the issuance by the Corporation
of the Common Shares and such other documentation as may be required pursuant to
this Subscription Agreement.

 

If, prior to the Closing Time, the terms and conditions contained in this
Subscription Agreement (other than the issuance by the Corporation to the
Subscriber of the Common Shares) have not been complied with to the satisfaction
of the Subscriber, or waived by the Subscriber, the Corporation and the
Subscriber will have no further obligations under this Subscription Agreement.

 

If this Subscription Agreement is rejected in whole, any certified cheque, money
order, bank draft or other form of payment delivered by the Subscriber to the
Corporation on account of the Aggregate Subscription Price for the Common Shares
subscribed for will be promptly returned to the Subscriber without any interest
paid on such amount. If this Subscription Agreement is accepted only in part,
payment representing the amount by which the payment delivered by the Subscriber
exceeds the subscription price of the number of Common Shares sold to the
Subscriber pursuant to a partial acceptance of this Subscription Agreement will
be promptly delivered to the Subscriber without any interest paid on such
amount.

 

5.             Conditions of Closing. The obligations of the parties hereunder
are subject to all required regulatory approvals being obtained. The Offering is
conditional upon, among other things, the Corporation obtaining TSX Approval.
The parties acknowledge and agree that, in the event that the TSX, as a
condition of providing the TSX Approval, requires an adjustment to the
subscription price per Common Share to an amount greater than Cdn.$0.207 per
Common Shares, the parties agree that this Subscription Agreement shall be
deemed to be automatically amended to provide that the Offering will be
comprised of: (a) the Aggregate Subscription Price; divided by: (b) the greater
of: (i) Cdn.$0.207 per Common Share; and (ii) the lowest subscription price per
Common Share required by the TSX in order for the TSX Approval to be obtained
(the “Alternate Price per Share”)(it being understood that Acerus shall use all
commercially reasonable efforts to seek and obtain the TSX Conditional Approval
including the subscription price per Common Share of Cdn.$0.207 per Common
Share), and the TSX Approval reflective of any Alternative Price per Share shall
be deemed to have satisfied the condition to obtain TSX Approval set out in this
Section 5.

 

The Subscriber acknowledges and agrees that the obligations of the Corporation
hereunder are conditional on the accuracy of the representations and warranties
of the Subscriber contained in this Subscription Agreement as of the date of
this Subscription Agreement, and as of the Closing Time as if made at and as of
the Closing Time, and the fulfillment of the following additional conditions as
soon as possible and in any event not later than the Closing Time:

 

(a)the Corporation having accepted this Subscription Agreement;

 

(b)payment by the Subscriber of the Aggregate Subscription Price by certified
cheque, money order, bank draft or other acceptable means in Canadian dollars
payable to “Acerus Pharmaceuticals Corporation”;

 

(c)the Subscriber having properly completed, signed and delivered this
Subscription Agreement and all applicable schedules (with payment) to the
Corporation; and

 

(d)if the Subscriber is, or is subscribing for the account or benefit of, a
person in the United States or a U.S. Person, the Subscriber having properly
completed, signed and delivered Schedule A.

 



 - 4 - 

 

 

6.             Representations, Warranties, Covenants and Acknowledgements of
the Subscriber. By executing this Subscription Agreement, the Subscriber (on its
own behalf and, including if applicable, on behalf of each Disclosed Principal)
represents, warrants, covenants and acknowledges to and with the Corporation
(and acknowledges and agrees that the Corporation and its legal counsel are
relying thereon) that:

 

Authorization and Effectiveness

 

(a)if the Subscriber is an individual, the Subscriber is of the full age of
majority in the jurisdiction in which this Subscription Agreement is executed
and is legally competent to execute, deliver and be bound by this Subscription
Agreement, to perform all of its obligations hereunder and to undertake all
actions required of the Subscriber hereunder;

 

(b)if the Subscriber is not an individual, the Subscriber has the requisite
power, authority, legal capacity and competence to execute, deliver and be bound
by this Subscription Agreement, to perform all of its obligations hereunder and
to undertake all actions required of the Subscriber hereunder, all necessary
approvals of its directors, partners, shareholders, trustees or otherwise with
respect to such matters have been given or obtained and the individual signing
this Subscription Agreement has been duly authorized;

 

(c)if the Subscriber is a body corporate, the Subscriber is duly organized and
validly subsisting under the laws of its jurisdiction of existence and the laws
of any other jurisdiction in which its properties or operations require
qualification;

 

(d)if the Subscriber is acting as principal, this Subscription Agreement has
been duly and validly authorized, executed and delivered by the Subscriber and,
when accepted by the Corporation, will constitute a legal, valid and binding
obligation enforceable against the Subscriber in accordance with the terms
hereof (subject to bankruptcy, insolvency and other laws limiting the
enforceability of creditors’ rights and subject to the qualification that
equitable remedies may only be granted in the discretion of a court of competent
jurisdiction);

 

(e)if the Subscriber is acting as agent or trustee (including, for greater
certainty, a portfolio manager or comparable adviser) for a principal, the
Subscriber is duly authorized to execute and deliver this Subscription Agreement
and all other necessary documents in connection with such subscription on behalf
of such principal, and this Subscription Agreement has been duly and validly
authorized, executed and delivered by or on behalf of, and, when accepted by the
Corporation, will constitute a legal, valid and binding obligation enforceable
in accordance with the terms hereof (subject to bankruptcy, insolvency and other
laws limiting the enforceability of creditors’ rights and subject to the
qualification that equitable remedies may only be granted in the discretion of a
court of competent jurisdiction) against, such principal;

 

(f)the execution and delivery of this Subscription Agreement, the performance
and compliance with the terms hereof, the subscription for the Common Shares and
the completion of the transactions contemplated hereby will not result in any
material breach of, or be in conflict with or constitute a material default
under, or create a state of facts which, after notice or lapse of time, or both,
would constitute a material default under any term or provision of the
constating documents, by-laws or resolutions of the Subscriber or a Disclosed
Principal (if not an individual), Securities Laws or any other applicable law,
any agreement to which the Subscriber or a Disclosed Principal is a party or any
applicable regulation, judgment, decree, order or ruling;

 

(g)the Subscriber is not a person created or used solely to purchase or hold
securities in order to comply with or rely upon an exemption from the prospectus
requirements of Securities Laws and except as disclosed in writing to the
Corporation, the Subscriber does not act jointly or in concert with any other
person or company for the purposes of acquiring securities of the Corporation;

 

Disclosure if Purchasing as Agent or Trustee

 

(h)if the Subscriber is not subscribing as principal, the Subscriber
acknowledges that the Corporation may be required by law to disclose to
applicable securities regulatory authorities or stock exchanges information
concerning the identities of each beneficial purchaser for whom the Subscriber
is acting hereunder;

 



 - 5 - 

 

 

Residence

 

(i)the Subscriber and, if applicable, each Disclosed Principal are resident, or
if not an individual, has a head office, in the jurisdiction indicated on the
face page of this Subscription Agreement as the “Subscriber’s Principal Address”
and the “Disclosed Principal’s Residential Address”, respectively, and such
address was not created and is not used solely for the purpose of acquiring
Common Shares. The purchase by and sale to the Subscriber of the Common Shares,
and any act, solicitation, conduct or negotiation directly or indirectly in
furtherance of such purchase or sale (whether with or with respect to the
Subscriber or any Disclosed Principal) has occurred only in such jurisdiction;

 

(j)the Subscriber (or if applicable, the Disclosed Principal) acknowledges that:

 

(i)no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Common Shares;

 

(ii)there is no government or other insurance covering the Common Shares;

 

(iii)there are risks associated with the purchase of the Common Shares;

 

(iv)there are restrictions on the Subscriber’s ability to resell the Common
Shares and it is the responsibility of the Subscriber to find out what those
restrictions are and to comply with them before selling the Common Shares; and

 

(v)the Corporation has advised the Subscriber that the Corporation is relying on
an exemption from the requirements to provide the Subscriber with a prospectus
and to sell securities through a person registered to sell securities under
Canadian Securities Laws and, as a consequence of acquiring Common Shares
pursuant to this exemption, certain protections, rights and remedies provided by
Canadian Securities Laws, including statutory rights of rescission or damages,
will not be available to the Subscriber;

 

(k)if the Subscriber is, or is subscribing for the account or benefit of, a
person in the United States or a U.S. Person, the Subscriber (or any beneficial
purchaser) is aware that the Common Shares have not been and will not be
registered under the U.S. Securities Act or the securities laws of any state and
the Common Shares may not be offered or sold, directly or indirectly, in the
United States without registration under the U.S. Securities Act or compliance
with requirements of an exemption from registration and it acknowledges that the
Corporation has no present intention of filing a registration statement under
the U.S. Securities Act in respect of the Common Shares;

 

(l)if the Subscriber is, or is subscribing for the account or benefit of, a
person in the United States or a U.S. Person, the Subscriber agrees to the
additional terms included in Schedule A;

 

(m)if the Subscriber is, or is subscribing for the account or benefit of, a
person in the United States or a U.S. Person, the Subscriber (and, if
applicable, such beneficial purchaser) is a U.S. Accredited Investor purchasing
the Common Shares directly from the Corporation and the Subscriber has completed
Schedule A and identified in Schedule A the appropriate category of U.S.
Accredited Investor that correctly and in all respects describes the Subscriber
(and, if applicable, such beneficial purchaser). The Subscriber agrees to
furnish any additional information requested by the Corporation to assure
compliance with applicable U.S. Securities Laws and state securities laws in
connection with the purchase and sale of the Common Shares. The Subscriber
acknowledges that the information contained in Schedule A is complete and
accurate as of the date thereof and is hereby affirmed as of the date hereof;

 



 - 6 - 

 

 

No Prospectus or Undisclosed Information

 

(n)the Subscriber understands that the sale of the Common Shares is conditional
upon such sale being exempt from the requirements to file and obtain a receipt
for a prospectus or registration statement or to deliver an offering memorandum,
and no prospectus or registration statement has been filed by the Corporation
with any securities commission or similar regulatory authority in any
jurisdiction in connection with the issuance of the Common Shares. As a result
of acquiring the Common Shares pursuant to such exemptions:

 

(i)the Subscriber may be restricted from using some of the protections, rights
and remedies otherwise available under Canadian Securities Laws, including
statutory rights of rescission or damages in the event of a misrepresentation;

 

(ii)the Subscriber may not receive information that would otherwise be required
to be provided to it under Canadian Securities Laws; and

 

(iii)the Corporation is relieved from certain obligations that would otherwise
apply under Canadian Securities Laws;

 

(o)the Subscriber has not received or been provided with a prospectus,
registration statement or offering memorandum, within the meaning of Securities
Laws, or any sales or advertising literature in connection with the Offering.
The Subscriber’s decision to subscribe for the Common Shares was not based upon,
and the Subscriber has not relied upon, any verbal or written representations as
to fact made by or on behalf of the Corporation and its directors, officers,
employees, agents and representatives. The Subscriber’s decision to subscribe
for the Common Shares was based solely upon this Subscription Agreement, and
information about the Corporation which is publicly available (any such
information having been obtained by the Subscriber);

 

Investment Suitability

 

(p)the Subscriber confirms that the Subscriber:

 

(i)has such knowledge in financial and business affairs as to be capable of
evaluating the merits and risks of its investment in the Common Shares;

 

(ii)is capable of assessing the proposed investment in the Common Shares as a
result of the Subscriber’s own experience or as a result of advice received from
a person registered under applicable Canadian Securities Laws;

 

(iii)is aware of the characteristics of the Common Shares and the risks relating
to an investment therein;

 

(iv)acknowledges that, although an investment in the Common Shares may have
certain material tax consequences, neither the Corporation nor any of its
representatives, have made any representations concerning tax consequences to
the Subscriber and the Subscriber has relied solely on the Subscriber’s own tax
advisors in evaluating the tax aspects of such investment;

 

(v)is able to bear the economic risk of loss of its investment in the Common
Shares;

 

(q)the Subscriber understands that no securities commission, stock exchange,
governmental agency, regulatory body or similar authority has made any finding
or determination, or expressed any opinion with respect to, or reviewed or
passed on, the merits of investing in the Common Shares nor is there any
government or other insurance covering the Common Shares;

 



 - 7 - 

 

 

No Representations

 

(r)the Subscriber confirms that none of the Corporation or its directors,
employees, officers, representatives, agents or affiliates have made any
representations (written or oral) to the Subscriber:

 

(i)regarding the future price or value of the Common Shares;

 

(ii)that any person will resell or repurchase the Common Shares; or

 

(iii)that any person will refund the purchase price of the Common Shares other
than as provided in this Subscription Agreement;

 

Limitations on Resale

 

(s)the Subscriber understands that it may not be able to resell the Common
Shares except in accordance with limited exemptions available under Securities
Laws, and that the Subscriber is solely responsible for (and the Corporation is
not in any way responsible for) the Subscriber’s compliance with applicable
resale restrictions. The Subscriber acknowledges that no representation has been
made by the Corporation respecting the applicable holding periods imposed by
Securities Laws or other resale restrictions applicable to such securities which
restrict the ability of the Subscriber (or others for whom it is contracting) to
resell such securities, and the Subscriber agrees to find out what those
restrictions are and to comply with all Securities Laws concerning the
subscription, purchase, holding and resale of the Common Shares and will not
resell any of the Common Shares except in accordance with the provisions of
Securities Laws;

 

Legends

 

(t)the certificates or any other written notice issued under a direct
registration or other electronic book-based system representing the Common
Shares will bear a legend substantially in the following form and with the
necessary information inserted:

 

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE <insert date that is four (4) months and one (1)
day after Closing Date>.”

 

and may also bear a legend substantially in the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY
CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON TSX.”

 

In addition to the foregoing legends, the certificates or any other written
notice issued under a direct registration or other electronic book-based system
representing the Common Shares issued to Subscribers who are, or are subscribing
for the account or benefit of, persons in the United States or U.S. Persons,
will also bear the legends described in Schedule A of this Subscription
Agreement;

 



 - 8 - 

 

 

No Purchase or Offer in the United States

 

(u)unless the Subscriber is, or is subscribing for the account or benefit of, a
person in the United States or a U.S. Person and has duly completed and executed
Schedule A hereto, neither the Subscriber nor any person for whom it is acting
will offer, sell or otherwise dispose of the Common Shares in the United States
or to, or for the benefit or account of, a person in the United States or a U.S.
Person, unless the Corporation has consented to such offer, sale, disposition or
exercise and such offer, sale, disposition or exercise is made in accordance
with an exemption from the registration requirements under the U.S. Securities
Act and the securities laws of all applicable states of the United States or the
Corporation has filed, and the U.S. Securities and Exchange Commission has
declared effective, a registration statement in respect of such securities;

 

Not Proceeds of Crime

 

(v)the funds representing the Aggregate Subscription Price which will be
advanced by the Subscriber hereunder will not represent proceeds of crime for
the purposes of the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada), as may be amended from time to time (the “PCMLTFA”) and the
Subscriber acknowledges that the Corporation may in the future be required by
law to disclose the Subscriber’s name and other information relating to this
Subscription Agreement and the Subscriber’s subscription hereunder, on a
confidential basis, pursuant to the PCMLTFA. To the best of the Subscriber’s
knowledge: (i) none of the subscription funds to be provided by the Subscriber:
(A) have been or will be derived from or related to any activity that is deemed
criminal under the law of Canada, the United States, or any other jurisdiction;
or (B) are being tendered on behalf of a person or entity who has not been
identified to the Subscriber; and (ii) the Subscriber shall promptly notify the
Corporation if the Subscriber (including any Disclosed Principal) discovers that
any of such representations cease to be true, and to provide the Corporation
with appropriate information in connection therewith;

 

No Financial Assistance

 

(w)the Subscriber has not received and does not expect to receive any financial
assistance from the Corporation directly or indirectly, in respect of the
Subscriber’s purchase of the Common Shares;

 

Future Financings

 

(x)the Subscriber acknowledges that the Corporation may complete additional
financings in the future to develop the business of the Corporation and to fund
its ongoing development. There is no assurance that such financings will be
available and if available, will be on reasonable terms. Any such future
financings may have a dilutive effect on current shareholders, including the
Subscriber;

 

No Advertising

 

(y)the Subscriber has not become aware of any advertisement in printed media of
general and regular paid circulation or on radio, television or other form of
telecommunication or any other form of advertisement (including electronic
display or the Internet including but not limited to the Corporation’s website)
or sales literature with respect to the distribution of the Common Shares or any
seminar or meeting whose attendees have been invited by general solicitation or
general advertising;

 

No Other Fees

 

(z)the Subscriber confirms that there is no person acting or purporting to act
on behalf of the Subscriber (including any Disclosed Principal), if applicable,
in connection with the transactions contemplated herein who is entitled to any
brokerage or finder’s fee. If any other person establishes a claim that any fee
or other compensation is payable in connection with this subscription for the
Common Shares on account of the Subscriber’s subscription, the Subscriber
covenants to indemnify and hold harmless the Corporation with respect thereto
and with respect to all costs reasonably incurred in the defence thereof;

 



 - 9 - 

 

 

Other Documents

 

(aa)if required by Securities Laws or by any securities commission, stock
exchange or other regulatory authority, the Subscriber will execute, deliver,
file and otherwise assist the Corporation in filing, such reports, undertakings
and other documents with respect to the subscription for and issuance of the
Common Shares;

 

Subscriber’s Responsibility for Legal and Financial Advice

 

(bb)the Subscriber confirms that it is solely responsible for obtaining its own
legal, tax, investment and other professional advice with respect to the
execution, delivery and performance by it of this Subscription Agreement and the
transactions contemplated hereunder including the suitability of the Common
Shares as an investment for the Subscriber, trading in the Common Shares, the
tax consequences of purchasing and dealing with the Common Shares, and the
resale restrictions and holding periods to which the Common Shares are or may be
subject under Securities Laws. The Subscriber has not relied upon any statements
made by or purporting to have been made on behalf of the Corporation or its
counsel with respect to such matters;

 

Registration

 

(cc)neither the Subscriber nor any Disclosed Principal is engaged in the
business of trading in securities or exchange contracts as a principal or agent
and does not hold himself, herself or itself out as engaging in the business of
trading in securities or exchange contracts as a principal or agent, or is
otherwise exempt from any requirements to be registered as a dealer under
National Instrument 31-103 – Registration Requirements and Exemptions.

 

7.             Representations and Warranties of the Corporation

 

(a)The Corporation is an entity duly incorporated and validly existing and in
good standing under the laws of the jurisdiction of its incorporation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Corporation is not in
violation or default of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents. The
Corporation is duly qualified to conduct business and is in good standing in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of this Agreement, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Corporation, taken as a whole, or (iii) a
material adverse effect on the Corporation’s ability to perform in any material
respect on a timely basis its obligations under any this Agreement (any of (i),
(ii) or (iii), a “Material Adverse Effect”) and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

 



 - 10 - 

 

 

(b)The Corporation has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Subscription Agreement
and otherwise to carry out its obligations hereunder. The execution and delivery
of this Subscription Agreement by the Corporation and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Corporation and no further action is required by the
Corporation, the Board of Directors or the Corporation’s stockholders in
connection herewith other than in connection with the TSX Approval. This
Agreement has been duly executed by the Corporation and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Corporation enforceable against the Corporation in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c)The execution, delivery and performance by the Corporation of this
Subscription Agreement, the issuance and sale of the Common Shares and the
consummation by it of the transactions contemplated hereby do not and will not
(i) conflict with or violate any provision of the Corporation’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien upon any of the properties or assets of the Corporation, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Corporation debt or otherwise) or other
understanding to which the Corporation is a party or by which any property or
asset of the Corporation is bound or affected, or (iii) subject to the TSX
Approval, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Corporation is subject (including applicable
Securities Laws), or by which any property or asset of the Corporation is bound
or affected; except in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

 

(d)The Corporation is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority or other
person in connection with the execution, delivery and performance by the
Corporation of this Subscription Agreement, other than application(s) to the TSX
for the listing of the Common Shares for trading thereon in the time and manner
required thereby and (iv) such filings as are required to be made under
applicable Securities Laws.

 

(e)The Common Shares to be issued as part of the Offering are duly authorized
and, when issued and paid for in accordance with the Subscription Agreement,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all liens imposed by the Corporation.

 

(f)The Corporation has filed all reports, schedules, forms, statements and other
documents required to be filed by the Corporation under applicable Securities
Laws, for the two years preceding the date hereof (or such shorter period as the
Corporation was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “Securities
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such Securities Reports prior to the expiration of any
such extension. As of their respective dates, the Securities Reports complied in
all material respects with the requirements of applicable Securities Laws, as
applicable, and none of the Securities Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Corporation included in the Securities Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of applicable securities regulators with respect thereto
as in effect at the time of filing, have been prepared from, and are in
accordance with, the books and records of the Corporation. Such financial
statements have been prepared in accordance with International Financial
Reporting Standards applied on a consistent basis during the periods involved
(“IFRS”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by IFRS, and fairly present in all material respects the
financial position of the Corporation as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

 



 - 11 - 

 

 

(g)Since the date of the latest audited financial statements included within the
Securities Reports, except as specifically disclosed in the Securities Reports
since such time, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) except as disclosed in subsequent Securities Reports, the Corporation has
not incurred any liabilities (contingent or otherwise) other than in accordance
with the normal course of business, (iii) the Corporation has not altered its
method of accounting, (iv) the Corporation has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Corporation has not issued any equity securities to any
officer, director or affiliate, except pursuant to existing Corporation stock
option plans.

 

8.             Reliance on Representations, Warranties, Covenants and
Acknowledgements. The Subscriber acknowledges and agrees that the
representations, warranties, covenants and acknowledgements made by the
Subscriber in this Subscription Agreement, including the schedules hereto, are
made with the intention that they may be relied upon by the Corporation and its
counsel in determining the Subscriber’s eligibility (and, if applicable, the
eligibility of others for whom the Subscriber is contracting hereunder) to
purchase the Common Shares under Securities Laws. The Subscriber further agrees
that by accepting the Common Shares, the Subscriber shall be representing and
warranting that such representations, warranties, acknowledgements and covenants
are true as at the Closing Time with the same force and effect for the benefit
of the Corporation as if they had been made by the Subscriber at the Closing
Time and that they shall survive the purchase by the Subscriber of the Common
Shares and shall continue in full force and effect for the benefit of the
Corporation notwithstanding any subsequent disposition by the Subscriber of any
of the Common Shares.

 

9.             Indemnity. The Subscriber acknowledges that the Corporation and
its counsel are relying upon the representations, warranties, acknowledgements
and covenants of the Subscriber set forth herein (including the schedules
attached hereto) in determining the eligibility (from a securities law
perspective) of the Subscriber (or, if applicable, the eligibility of another on
whose behalf the Subscriber is contracting hereunder to subscribe for Common
Shares) to purchase Common Shares under the Offering, and hereby agrees to
indemnify the Corporation and its directors, officers, employees, advisers,
affiliates, shareholders, representatives and agents (including their respective
legal counsel) against all losses, claims, costs, expenses, damages or
liabilities that they may suffer or incur as a result of or in connection with a
breach by the Subscriber of any such representations, warranties,
acknowledgements and covenants. The Subscriber undertakes to immediately notify
the Corporation of any change in any statement or other information relating to
the Subscriber set forth herein that occurs prior to the Closing Time. To the
extent that any person entitled to be indemnified hereunder is not a party to
this Subscription Agreement, the Corporation shall obtain and hold the rights
and benefits of this Subscription Agreement in trust for, and on behalf of, such
person, and such person shall be entitled to enforce the provisions of this
section notwithstanding that such person is not a party to this Subscription
Agreement.

 

10.             Subscriber’s Costs. The Subscriber acknowledges and agrees that
all costs incurred by the Subscriber (including any fees and disbursements of
any counsel retained by the Subscriber) relating to the sale of the Common
Shares to the Subscriber shall be borne by the Subscriber.

 

11.             Notices. Any notice, direction or other instrument required or
permitted to be given to any party hereto shall be in writing and shall be
sufficiently given if delivered personally or by courier or transmitted by
facsimile or other form of electronic communication during the transmission of
which no indication of failure of receipt is communicated to the sender and for
which evidence of delivery is obtained, as follows:

 

(a)in the case of the Corporation, to:

 

Acers Pharmaceuticals Corporation

2486 Dunwin Drive

Mississauga, Ontario L5L 1J9

 

Attention: Tom Rossi, President and Chief Executive Officer Facsimile:
905.569.1809 Email: trossi@aceruspharma.com

 

 - 12 - 

 

 

(b)in the case of the Subscriber, at the address and facsimile number specified
on the face page hereof.

 

or to such other address, facsimile number, email address or person that the
party designates by notice given in accordance with the foregoing provisions.
Any such notice: (i) if delivered personally or by courier, shall be deemed to
have been given and received on the date of such delivery provided that if such
day is not a business day then it shall be deemed to have been given and
received on the first business day following such day; and (ii) if transmitted
by facsimile or other form of electronic communication, shall be deemed to have
been given on the date of transmission if sent before 5:00 p.m. on a business
day or, if not before 5:00 p.m., on the first business day following the date of
transmission provided that the sender has evidence of a successful transmission
such as a fax confirmation or electronic delivery receipt.

 

12.           Interpretation. The headings used in this Subscription Agreement
have been inserted for convenience of reference only and shall not affect the
meaning or interpretation of this Subscription Agreement or any provision
hereof. Words importing the singular number only shall include the plural and
vice versa. In this Subscription Agreement, unless otherwise indicated, all
references to money amounts are to Canadian dollars.

 

13.           No Partnership. Nothing herein shall constitute or be construed to
constitute a partnership of any kind whatsoever between the Subscriber and the
Corporation.

 

14.           Governing Law. The contract arising out of acceptance of this
Subscription Agreement by the Corporation shall be governed by and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein. The parties irrevocably attorn to the jurisdiction of
the courts of the Province of Ontario.

 

15.           Time of Essence. Time shall be of the essence of this Subscription
Agreement.

 

16.           Entire Agreement. This Subscription Agreement represents the
entire agreement of the parties hereto relating to the subject matter hereof,
and there are no representations, covenants or other agreements relating to the
subject matter hereof except as stated or referred to herein.

 

17.           Electronic Copies. The Corporation shall be entitled to rely on
delivery of a facsimile or portable document format (“pdf”) copy of executed
subscriptions, and acceptance by the Corporation of such facsimile or pdf
subscriptions shall be legally effective to create a valid and binding agreement
between the Subscriber and the Corporation in accordance with the terms hereof.
The Subscriber acknowledges and agrees that if less than a complete copy of this
Subscription Agreement is delivered to the Corporation at Closing, the
Subscriber will be deemed to have agreed to all of the terms and conditions of
the pages not delivered at Closing unaltered.

 

18.           Counterpart. This Subscription Agreement may be executed in one or
more counterparts each of which so executed shall constitute an original and all
of which together shall constitute one and the same agreement. Delivery of
counterparts may be effected by facsimile or pdf transmission thereof.

 

19.           Severability. The invalidity, illegality or unenforceability of
any provision of this Subscription Agreement shall not affect the validity,
legality or enforceability of any other provision hereof.

 

20.           Enurement. This Subscription Agreement shall be binding upon and
enure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors (including any successor by reason of the
amalgamation or merger of any party) and permitted assigns.

 

21.           Assignment. Neither party may assign all or part of its interest
in or to this Subscription Agreement without the consent of the other party in
writing.

 

22.           Amendment. Except as otherwise provided herein, this Subscription
Agreement may only be amended by the parties hereto in writing.

 



 - 13 - 

 

 

23.           Further Assurances. Each party hereto from time to time at the
request of the other party hereto, whether before or after Closing Time, shall
do such further acts and execute and deliver such further instruments, deeds and
documents as shall be reasonably required in order to fully perform and carry
out the provisions of this Subscription Agreement. The parties hereto agree to
act honestly and in good faith in the performance of their respective
obligations hereunder.

 

24.           Language. The Subscriber acknowledges that it has consented to and
requested that all documents evidencing or relating in any way to the sale of
the Common Shares be drawn up in the English language only. Le souscripteur
reconnaît par les présentes avoir consenti et exigé que tous les documents
faisant foi ou se rapportant de quelque manière à la vente des bons de unités
soient rédigés en anglais seulement.

 



- 14 -

 

 

COLLECTION OF PERSONAL INFORMATION

 

This Subscription Agreement and the schedules hereto require the Subscriber to
provide certain personal information (respecting the Subscriber and, if
applicable, the beneficial purchaser for whom the Subscriber is contracting) to
the Corporation. (Personal information includes “personal information” as that
term is defined under applicable privacy legislation, including without
limitation, the Personal Information Protection and Electronic Documents Act
(Canada) and any other applicable similar replacement or supplemental provincial
or federal legislation or laws and the policies of the TSX in effect from time
to time). Such information is being collected for the purposes of completing the
Offering, which includes, without limitation, determining the eligibility of the
Subscriber or, if applicable, the beneficial purchaser for whom the Subscriber
is contracting, to purchase the Common Shares under applicable Securities Laws,
preparing and registering certificates representing the Common Shares to be
issued hereunder and completing filings required under applicable Securities
Laws or by any stock exchange, the Investment Industry Regulatory Organization
of Canada and/or other securities regulatory authorities.

 

In addition, such personal information may be used or disclosed by the
Corporation for the purpose of administering the Corporation’s relationship with
the Subscriber or, if applicable, the beneficial purchaser for whom the
Subscriber is contracting. For example, such personal information may be used by
the Corporation to communicate with the Subscriber or, if applicable, the
beneficial purchaser for whom the Subscriber is contracting (such as by
providing annual or quarterly reports), to prepare tax filings and forms or to
comply with its obligations under taxation, securities and other laws (such as
maintaining a list of holders of shares).

 

In connection with the foregoing, the personal information of the Subscriber or,
if applicable, the beneficial purchaser for whom the Subscriber is contracting,
may be disclosed by the Corporation to: (i) any stock exchanges or securities
regulatory or taxation authorities; (ii) the Corporation’s registrar and
transfer agent (if applicable); and (iii) any of the other parties involved in
the Offering, including legal counsel, and may be included in record books
prepared in respect of the Offering.

 

By executing this Subscription Agreement, the Subscriber (on its own behalf and,
if applicable, on behalf of the beneficial purchaser for whom the Subscriber is
contracting) hereby consents to the collection, use and disclosure of such
personal information. The Subscriber (on its own behalf and, if applicable, on
behalf of the beneficial purchaser for whom the Subscriber is contracting) also
consents to the filing of copies or originals of any of the documents provided
to the Corporation by or on behalf of the Subscriber with any securities
regulatory authority in relation to the transactions contemplated by this
Subscription.

 

The Subscriber acknowledges that the Subscriber’s personal information and the
personal information of any Disclosed Principal may be delivered to the Ontario
Securities Commission and is thereby being collected indirectly by the Ontario
Securities Commission under the authority granted to it in securities
legislation for the purposes of administration and enforcement of the securities
legislation of Ontario. The public official in Ontario who can answer questions
about the Ontario Securities Commission’s indirect collection of personal
information is: Administrative Support Clerk, Suite 1903, Box 55, 20 Queen
Street West, Toronto, Ontario, M5H 3S8, Telephone (416) 593-3684.

 

The Subscriber further acknowledges that the Subscriber’s personal information
and the personal information of any Disclosed Principal may be delivered to the
British Columbia Securities Commission and is thereby being collected indirectly
by the British Columbia Securities Commission for the purposes of administration
and enforcement of the securities legislation of British Columbia. (Information
may be publicly disclosed or made available by the British Columbia Securities
Commission, including the name of the Subscriber (or Disclosed Principal),
whether such person is an insider or registrant, the number of securities
purchased and, in the case of certain non-individual Subscribers, their
addresses, telephone numbers and prospectus exemptions relied upon). Questions
about British Columbia’s Securities Commission’s indirect collection of personal
information may be directed to: British Columbia Securities Commission, P.O. Box
10142, Pacific Centre, 701 West Georgia Street, Vancouver, British Columbia, V7Y
1L2, Telephone (604) 899-6650, Toll free across Canada 1-800-373-6393, Facsimile
(604) 899-6581.

 

The Subscriber also acknowledges and consents to the collection, use and
disclosure of the Subscriber’s personal information by the TSX and its
affiliates, authorized agents, subsidiaries and divisions, including the TSX for
the following purposes: (i) to conduct background checks; (ii) to verify
personal information that has been provided about each individual; (iii) to
provide disclosure to market participants as to the security holdings of
directors, officers, other insiders and promoters of the Corporation or its
associates or affiliates; (iv) to conduct enforcement proceedings; and (v) to
perform other investigations as required by and to ensure compliance with all
applicable rules, policies, rulings and regulations of the TSX, Canadian
Securities Laws and other legal and regulatory requirements governing the
conduct and protection of the public markets in Canada. As part of this process,
the Subscriber further acknowledges that the TSX also collects additional
personal information from other sources, including but not limited to,
securities regulatory authorities in Canada or elsewhere, investigative, law
enforcement or self-regulatory organizations, regulations services providers and
each of their subsidiaries, affiliates, regulators and authorized agents, to
ensure that the purposes set out above can be accomplished. The personal
information collected by the TSX may also be disclosed: (i) to the
aforementioned agencies and organizations or as otherwise permitted or required
by law and may be used for the purposes described above for their own
investigations, and (ii) on the TSX’s website or through printed materials
published by or pursuant to the directions of the TSX. The TSX may from time to
time use third parties to process information and/or provide other
administrative services and may share information with such third party services
providers.

 

 - 16 - 

 

 

SCHEDULE A

UNITED STATES subscriberS REPRESENTATION LETTER

 



 

This Representation Letter is being delivered in connection with the execution
and delivery of the Subscription Agreement of the undersigned subscriber (the
“Subscriber”) in connection with the purchase of common shares (the “Common
Shares”) of Acerus Pharmaceuticals Corporation (the “Corporation”). Capitalized
terms used herein and not defined herein will have the meanings ascribed thereto
in the Subscription Agreement. The Subscriber represents, warrants and covenants
to the Corporation (which representations, warranties and covenants will survive
the Closing Date) on its own behalf and, if applicable, on behalf of any
beneficial purchaser for whom the Subscriber is contracting hereunder to and
with the Corporation and acknowledges that the Corporation and its counsel are
relying thereon that:

 

(a)The Subscriber is (i) purchasing the Common Shares as principal for its own
account and not for the benefit of any other Person and it is an institutional
“accredited investor” who satisfies one or more of the criteria of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the U.S. Securities Act) (a
“U.S. Accredited Investor”); or (ii) subscribing for the Common Shares as agent
for a beneficial purchaser disclosed on the execution page of this Subscription
Agreement, in a transaction in which the Subscriber is exercising sole
investment discretion with respect to the purchase of the Common Shares and the
Subscriber and each disclosed purchaser for whom it is acting is a U.S.
Accredited Investor and is purchasing as principal for its own account and not
for the benefit of any other person; and the Subscriber has initialled the
category of U.S. Accredited Investor applicable to the Subscriber and any
beneficial purchaser below.

 

(b)The Subscriber (and, if the Subscriber is acting on behalf of a beneficial
purchaser, such beneficial purchaser) is a U.S. Accredited Investor as a result
of satisfying the requirements of the paragraphs below that the Subscriber has
indicated (the line identified as “BP” is to be initialled by the undersigned if
the beneficial purchaser, if any, satisfies the requirements of the
corresponding paragraph).

 

____

 

____

 

 

(BP)

  any bank as defined in Section 3(a)(2) of the U.S. Securities Act or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act whether acting in its individual or
fiduciary capacity;        

____

 

____

 

 

(BP)

  any broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;        

____

 

____

 

 

(BP)

  any insurance company as defined in Section 2(a)(13) of the U.S. Securities
Act;        

____

 

____

 

 

(BP)

  any investment company registered under the Investment Company Act of 1940, or
a business development company as defined in Section 2(a)(48) of that Act;      
 

____

 

____

 

 

(BP)

  any Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;        

____

 

____

 

 

(BP)

  any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of
US$5,000,000;        

 



 

 

 

____

 

____

 

 

(BP)

  any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of US$5,000,000, or, if a
self-directed plan, with investment decisions made solely by persons that are
U.S. Accredited Investors;        

____

 

____

 

 

(BP)

  any private business development company as defined in Section 202(a)(22) of
the Investments Advisers Act of 1940;        

____

 

____

 

 

(BP)

  any organization described in section 501(c)(3) of the Internal Revenue Code
of 1986, corporation, Massachusetts or similar business trust, or partnership
not formed for the specific purpose of acquiring the Common Shares, with total
assets in excess of US$5,000,000;        

____

 

____

 

 

(BP)

  any trust with total assets in excess of US$5,000,000, not formed for the
specific purpose of acquiring the Common Shares, whose purchase is directed by a
sophisticated person, being defined as a person who has such knowledge and
experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the prospective investment; or        

____

 

____

 

 

(BP)

  any entity all of whose equity owners are U.S. Accredited Investors.

 

(c)The Subscriber has not purchased the Common Shares as a result of any form of
“general solicitation” or “general advertising” (as those terms are used in Rule
502(c) of Regulation D), including, without limitation, advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or the Internet or broadcast over radio, television, or the
Internet or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.

 

(d)The Subscriber has had access to such information concerning the Corporation
as it has considered necessary or appropriate in connection with its investment
decision to acquire the Common Shares and has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment and it is able to bear the economic risk of loss of its
investment in the Common Shares.

 

(e)The Subscriber understands and acknowledges that none of the Common Shares
have been or will be registered under the U.S. Securities Act or the securities
laws of any state, and that the Common Shares are being offered and sold to a
limited number of U.S. Accredited Investors in transactions exempt from
registration under the U.S. Securities Act and applicable state securities laws;
accordingly, the Common Shares are or will be when issued, as applicable,
“restricted securities” within the meaning of Rule 144(a)(3) of the U.S.
Securities Act.

 

(f)The Subscriber, and each beneficial purchaser, if any, is acquiring the
Common Shares for investment purposes only and not with a view to any resale,
distribution or other disposition of Common Shares in violation of United States
federal or state securities laws, and the Subscriber acknowledges that the
exemption from registration under the U.S. Securities Act and applicable state
securities laws depends, among other things, upon the bona fide nature of the
investment intent expressed herein.

 



 D - 2  

 

 

(g)The Subscriber understands that if it (or any beneficial purchaser on whose
behalf it is acting) decides to offer, sell, pledge or otherwise transfer any of
the Common Shares they may be offered, sold, pledged or otherwise transferred
only (i) to the Corporation, (ii) outside the United States in compliance with
Rule 904 of Regulation S and in compliance with applicable local laws and
regulations, (iii) pursuant to a registration statement that has been declared
effective under the U.S. Securities Act and is available for resale of the
Common Shares, or (iv) in compliance with an exemption from registration under
the U.S. Securities Act including Rule 144 or Rule 144A thereunder, if
available, and, in each case, in compliance with any applicable state securities
laws. The Subscriber further understands and agrees that in the event of a
transfer pursuant to the foregoing clause (ii) or (iv), the Corporation will
require a legal opinion of counsel of recognized standing, or other evidence,
satisfactory to the Corporation, acting reasonably, that such transfer is exempt
from registration under the U.S. Securities Act and applicable state securities
laws.

 

(h)The Subscriber understands that upon the original issuance thereof, and until
such time as the same is no longer required under applicable requirements of the
U.S. Securities Act or applicable state securities laws, certificates
representing the Common Shares and all certificates issued in exchange therefor
or in substitution thereof, will bear the following legends (in addition to
those set forth in Section 6(t) of the Subscription Agreement):

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION (B) OUTSIDE THE UNITED STATES
IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT AND IN
COMPLIANCE WITH LOCAL LAWS AND REGULATIONS, (C) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE U.S. SECURITIES ACT AND IS
AVAILABLE FOR RESALE OF THE SECURITIES, OR (D) IN COMPLIANCE WITH AN EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT, INCLUDING RULE 144 OR RULE 144A
THEREUNDER, IF AVAILABLE, AND, IN EACH CASE, IN COMPLIANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS. THE HOLDER FURTHER UNDERSTANDS AND AGREES THAT IN THE
EVENT OF A TRANSFER PURSUANT TO THE FOREGOING CLAUSE (B) OR (D), THE CORPORATION
WILL REQUIRE A LEGAL OPINION OF COUNSEL OF RECOGNIZED STANDING OR OTHER EVIDENCE
SATISFACTORY TO THE CORPORATION, ACTING REASONABLY, THAT SUCH TRANSFER IS EXEMPT
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS. DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN
SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA.”

 

provided, that if the Common Shares are being sold outside the United States in
compliance with the requirements of Rule 904 of Regulation S at a time when the
Corporation is a “foreign issuer”, as defined in Rule 902(e) of Regulation S at
the time of sale, the legend set forth above may be removed by providing an
executed declaration to the registrar and transfer agent of the Corporation and
to the Corporation, in substantially the form set forth as Annex A hereto (or in
such other form as the Corporation may prescribe from time to time) and, if
requested by the Corporation or the registrar and transfer agent, an opinion of
counsel of recognized standing in form and substance satisfactory to the
Corporation and the registrar and transfer agent, each acting reasonably, to the
effect that such sale is being made in compliance with Rule 904 of Regulation S;

 



 D - 3  

 

 

provided further, that if any of the Common Shares are being sold pursuant to
Rule 144 under the U.S. Securities Act and in compliance with any applicable
state securities laws, the legend may be removed by delivery to the
Corporation’s registrar and transfer agent of an opinion satisfactory to the
Corporation and its registrar and transfer agent, each acting reasonably, to the
effect that the legend is no longer required under applicable requirements of
the U.S. Securities Act or applicable state securities laws.

 

(i)The Subscriber consents to the Corporation making a notation on its records
or giving instruction to the registrar and transfer agent of the Corporation in
order to implement the restrictions on transfer with respect to the Common
Shares set forth and described herein.

 

(j)The Subscriber understands that the Corporation (i) is under no obligation to
remain a “foreign issuer” (as defined in Rule 902(e) of Regulation S), (ii) may
not be a “foreign issuer” at a time when the Subscriber wishes to transfer the
Common Shares, and (iii) may engage in one or more transactions which could
cause the Corporation not to be a “foreign issuer”. The Subscriber further
understands and acknowledges that the loss of the Corporation’s “foreign issuer”
status would impede the Subscriber’s ability to remove the restrictive U.S.
legend from the Securities in connection with any resale outside the United
States.

 

(k)The Subscriber understands that the Corporation is not obligated to file and
has no present intention of filing with the U.S. Securities and Exchange
Commission or with any state securities administrator any registration statement
in respect of resales of the Common Shares in the United States.

 

(l)The Subscriber understands and agrees that the financial statements of the
Corporation have been prepared in accordance with International Financial
Reporting Standards, which differ in some respects from United States generally
accepted accounting principles, and thus may not be comparable to financial
statements of United States companies.

 

(m)The Subscriber understands and agrees that there may be material tax
consequences to it of an acquisition, holding or disposition of the Common
Shares. The Corporation gives no opinion and makes no representation with
respect to the tax consequences to the Subscriber under United States, state,
local or foreign tax law of its acquisition, holding, exercise or disposition of
the Common Shares, and the Subscriber acknowledges that it is solely responsible
for determining the tax consequences to it with respect to its investment,
including whether the Corporation will at any given time be deemed a “passive
foreign investment company” within the meaning of Section 1297 of the United
States Internal Revenue Code of 1986, as amended.

 

(n)The Subscriber is aware that its ability to enforce civil liabilities under
the United States federal securities laws may be affected adversely by, among
other things: (i) the fact that the Corporation is organized under the laws of
Canada; (ii) some or all of the directors and officers may be residents of
countries other than the United States; and (iii) all or a substantial portion
of the assets of the Corporation and such persons may be located outside the
United States.

 

(o)The office or other address of the Subscriber at which the Subscriber
received and accepted the offer to purchase the Common Shares is the address
listed as the “Subscriber’s Residential Address” on the face page of the
Subscription Agreement.

 

(p)That the funds representing the Aggregate Subscription Price which will be
advanced by the Subscriber to the Corporation hereunder will not represent
proceeds of crime for the purposes of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “USA PATRIOT Act”) and the Subscriber acknowledges that the
Corporation may in the future be required by law to disclose the Subscriber’s
name and other information relating to the subscription agreement and the
Subscriber’s subscription hereunder, on a confidential basis, pursuant to the
USA PATRIOT Act. No portion of the Aggregate Subscription Price to be provided
by the Subscriber: (i) has been or will be derived from or related to any
activity that is deemed criminal under the laws of the United States, or any
other jurisdiction; or (ii) is being tendered on behalf of a person or entity
who has not been identified to or by the Subscriber, and it shall promptly
notify the Corporation if the Subscriber discovers that any of such
representations ceases to be true and provide the Corporation with appropriate
information in connection therewith.

 



 D - 4  

 

 

(q)The provisions of this Representation Letter will be true and correct both as
of the date of execution of this Subscription Agreement and as of the Closing
Date.

 

The Subscriber undertakes to notify the Corporation immediately of any change in
any representation, warranty or other information relating to the Subscriber or,
if applicable, the beneficial purchaser set forth herein, which takes place
prior to the Closing Date.

 

DATED at __________________________ this ___ day of ___________________, 2016.

 

If a Corporation, Partnership or Other Entity:           Name of Entity        
  Type of Entity           Signature of Person Signing           Print or Type
Name and Title of Person Signing  

 

 D - 5  

 

 

ANNEX A TO SCHEDULE A

 

FORM OF DECLARATION FOR REMOVAL OF LEGEND

 

TO:Acerus Pharmaceuticals Corporation

 

AND TO:The registrar and transfer agent for the securities of Acerus
Pharmaceuticals Corporation

 

The undersigned (A) acknowledges that the sale of the securities of Acerus
Pharmaceuticals Corporation (the “Corporation”) to which this declaration
relates is being made in reliance on Rule 904 of Regulation S under the United
States Securities Act of 1933, as amended (the “U.S. Securities Act”) and (B)
certifies that (1) the undersigned is not an “affiliate” of the Corporation as
that term is defined in Rule 405 under the U.S. Securities Act, a “distributor”
or an affiliate of “distributor”, (2) the offer of such securities was not made
to a person in the United States and either (a) at the time the buy order was
originated, the buyer was outside the United States, or the seller and any
person acting on its behalf reasonably believed that the buyer was outside the
United States or (b) the transaction was executed on or through the facilities
of a “designated offshore securities market” (as defined in Rule 902 of
Regulation S under the U.S. Securities Act) and neither the seller nor any
person acting on its behalf knows that the transaction has been prearranged with
a buyer in the United States, (3) neither the seller nor any affiliate of the
seller nor any person acting on their behalf has engaged or will engage in any
“directed selling efforts” in the United States in connection with the offer and
sale of such securities, (4) the sale is bona fide and not for the purpose of
“washing-off” the resale restrictions imposed because the securities are
“restricted securities” as that term is described in Rule 144(a)(3) under the
U.S. Securities Act, (5) the seller does not intend to replace such securities
sold in reliance on Rule 904 of the U.S. Securities Act with fungible
unrestricted securities, and (6) the contemplated sale is not a transaction, or
part of a series of transactions, which, although in technical compliance with
Regulation S under the U.S. Securities Act, is part of a plan or scheme to evade
the registration provisions of the U.S. Securities Act. Unless otherwise
specified, terms set forth above in quotation marks have the meanings given to
them by Regulation S under the U.S. Securities Act.

 

The undersigned in making this Declaration acknowledges that the Corporation is
relying on the contents hereof and hereby agrees to indemnify and hold harmless
the Corporation for any and all liability, losses, claims and demands in any way
related to the subject matter of this Declaration.

 

DATED at __________________________      this _______ day of _______________,
20__.

 

  By:     Name:      Title:  

 

Affirmation By Seller’s Broker-Dealer (required for sales in accordance with
Section (b)(2)(B) above)

 

We have read the foregoing representations of our customer,
_________________________ (the “Seller”) dated _______________________, with
regard to our sale, for such Seller’s account, of the securities of the
Corporation described therein, and on behalf of ourselves we certify and affirm
that (A) we have no knowledge that the transaction had been prearranged with a
buyer in the United States, (B) the transaction was executed on or through the
facilities of the Toronto Stock Exchange, (C) neither we, nor any person acting
on our behalf, engaged in any “directed selling efforts” in the United States in
connection with the offer and sale of such securities, and (D) no selling
concession, fee or other remuneration is being paid to us in connection with
this offer and sale other than the usual and customary broker’s commission that
would be received by a person executing such transaction as agent. Terms used
herein have the meanings given to them by Regulation S under the U.S. Securities
Act.

 

    Name of Firm  

 

By:        Authorized officer  

 

Date: _______________________________

 

 D - 6  

 